Appeal from an order of the Supreme Court, at the Albany County Special Term, which denied defendant-appellant’s motion to bring in the Sodus Creamery Corporation as a party defendant. The action is for a money judgment and upon bonds of the defendant guaranteeing payment to producers delivering milk to the Sodus Co-operative Creamery Company. Defendant-appellant claims that the third party it seeks to bring in will be liable over to it in the event plaintiff is successful. The order appealed from is a discretionary one. To grant appellant’s motion would mean an inevitable delay insofar as the plaintiff’s case is concerned. Since the action is for a money judgment we are not disposed to interfere with the Special Term’s discretion. Order affirmed, with $25 costs. All concur.